Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Appeal Brief
In view of appeal brief filed on 5/24/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,

(2) initiate a new appeal by filling a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741                                                                                                                                                                                                        

Response to Amendment
The Amendment filed May 24, 2021 has been entered. Claims 1, 3-4, 7-11, 13-14, 17-20 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2017/0225515) in view of Murata (US 2017/0120688).
Regarding claims 1 and 3-4, Hayashi discloses that, as illustrated in Fig. 1, a tread (Fig. 1, item 1) for a tire having a midcircumferential plane (Fig. 1, item CL), a first axial tread edge and a second axial tread edge (Fig. 1, items TE1 and TE2), the tread comprising:
a first shoulder rib (Fig. 1, item 35(3)) extending circumferentially about a perimeter of the tread (as shown); a second shoulder rib (Fig. 1, item 31 (3)) extending circumferentially about the perimeter of the tread (as shown) and 
a first intermediate rib (Fig, 1, item 34(3)) extending circumferentially about the perimeter of the tread, the first intermediate rib being defined by a first and second circumferentially extending groove (Fig. 1, items 24(2) and 23(2)) disposed to each axial side of the first intermediate rib, the first intermediate rib having a plurality of angled sipes (Fig. 1, item 54) extending both axially and circumferentially at an angle between 50˚ and 70˚ relative to the first circumferentially extending groove (The sipes 54 of this embodiment are inclined at approximately 30˚ relative to the tread width direction ([0037], lines 1-2 from bottom); That being said, the angled sipes 54 extend at an angle of about 60 relative to the first circumferentially extending groove (related to claim 3 as well)), the angled sipes each having a radial depth.
Hayashi discloses that, the intermediate land portion 32 that is on the inside while the tire is mounted on a vehicle is formed into blocks by only the sipes 52, thereby lowering the rigidity of the intermediate land portion 32 and improving the ride comfort and quietness ([0049], lines 2-6). Hayashi discloses that, by forming such sipes 54, the rigidity of the intermediate land portion 34 in the tread width direction can be made uniform, thereby further improving the ride comfort while maintaining the quietness ([0055], lines 6-10). Further, Hayashi discloses that, the central land portion 33 being formed into blocks by sipes 53 extending in the tread width direction. By adopting this configuration, the occurrence of pattern noise in the central land portion 33 can be suppressed ([0056], lines 7-11). In summary, Hayashi realizes that the depth of sipes 52, 53 and 54 (one critical feature of the pattern of the sipes 52, 53 and 54) is a result effective variable to suppress the noise pattern in the intermediate land portions 32, 34 and the central land portion 33.
Hayashi discloses that, the tread further includes a second intermediate rib (Fig, 1, item 33(3)) extending circumferentially about the perimeter of the tread, the second intermediate rib being defined by a second and third circumferentially extending groove (Fig. 1, items 22(2) and 23(2)) disposed to each axial side of the second intermediate rib, the second intermediate rib having a plurality of angled sipes (Fig. 1, item 53) extending both axially and circumferentially at an angle between 50˚ and 70˚ relative to the third circumferentially extending groove (The sipes 53 of this embodiment are inclined at approximately 30˚ relative to the tread width direction ([0030], lines 1-2 from bottom); That being said, the angled sipes 53 extend at an angle of about 60 relative to the third circumferentially extending groove), the angled sipes each having a radial depth.
Hayashi discloses that, the tread further includes a third intermediate rib (Fig, 1, item 32(3)) extending circumferentially about the perimeter of the tread, the third intermediate rib being defined by a third and fourth circumferentially extending groove (Fig. 1, items 22(2) and 21(2)) disposed to each axial side of the third intermediate rib, the second intermediate rib having a plurality of angled sipes (Fig. 1, item 52) extending both axially and circumferentially at an angle between 50˚ and 70˚ relative to the fourth circumferentially extending groove (The sipes 52 of this embodiment are inclined at approximately 30˚ relative to the tread width direction ([0026], lines 1-2 from bottom); That being said, the angled sipes 52 extend at an angle of about 60 relative to the fourth circumferentially extending groove), the angled sipes each having a radial depth.

Hayashi discloses that in the tread the angled sipes have a uniform radial depth. However, Hayashi does not explicitly/directly disclose that the angle sipes each (in the first intermediate rib) having a radial depth of between 1.50 mm and 2.5 mm.
However, Hayashi does not explicitly/directly disclose that the angle sipes each (in the second intermediate rib) having a radial depth of between 1.5 mm and 2.5 mm.
However, Hayashi does not explicitly/directly disclose that the angle sipes each (in the third intermediate rib) having a radial depth of between 1.5 mm and 2.5 mm.

   As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the angle sipes each (in the first intermediate rib, the second intermediate rib, and the third intermediate rib) having a radial depth of between 1.50 mm and 2.5 mm) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppress the noise pattern in the intermediate land portion of the tire.
Furthermore, in the same field of endeavor pneumatic tire, Murata discloses that, as illustrate din Fig. 1, a plurality of sipes 30 are disposed in the rib 20. Here, “sipe” refers to a groove having a groove width of 0.5 mm or greater and less than 1.5 mm and a groove depth of 1.0 mm or greater and less than 10.0 mm ([0024]) (overlapping the claimed sipes’ uniform radial depth range of 1.5 mm and 2.5 mm). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi to incorporate the teachings of Murata to provide that the angle sipes each (in the first intermediate rib, the second intermediate rib, and the third intermediate rib) having a radial depth of between 1.50 mm and 2.5 mm (overlapping claim 14). Doing so would be possible to enhance steering stability performance on snow-covered road surfaces and noise-reducing performance, as recognized by Murata ([0007]).
	Regarding claim 7, Hayashi discloses that, in the tread the second intermediate rib (Fig. 1, item 33(2)) is axially disposed between the first intermediate rib (Fig. 1, item 34(3)) and the third intermediate rib (Fig. 1, item 32(3)) (as shown in Fig. 1).
Regarding claim 8, Hayashi discloses that, in the tread the angled sipes (Fig. 1, item 54) of the first intermediate rib (Fig. 1, item 34(3)) extend to a blind end at an axial location about midway across the first intermediate rib (as shown in Fig. 1).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hayashi (US 2017/0225515) and Murata (US 2017/0120688) as applied to claim 1 above, further in view of Kikuchi (US 2017/0100965).
Regarding claims 9-10, Hayashi discloses the tread having the second and third intermediate ribs having the second and third angled sipes 52, 53, respectively. 
However, Hayashi does not disclose that the second and third angled sipes extend to a blind end at an axial location about midway across the second and third intermediate rib, respectively. 
In the same field of endeavor, tire, Kikuchi discloses that, as illustrated in Fig. 6, all sipes in the middle portion 5 (the third intermediate rib) and the crown portion 6 (the second intermediate rib) extend to a blind end at an axial location about midway across the middle portion 5 and the crown portion 6, respectively (as shown in Fig. 6). Thus, Kikuchi discloses that, in the tread the angled sipes of the second intermediate rib extend to a blind end at an axial location about midway across the second intermediate rib (related to claim 9) and the angled sipes of the third intermediate rib extend to a blind end at an axial location about midway across the third intermediate rib (related to claim 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi to incorporate the teachings of Kikuchi to provide that the second and third angled sipes extend to a blind end at an axial location about midway across the second and third intermediate rib, respectively. Doing so would be possible improving steering stability on dry road surfaces and driving performance on snow in a good balance.
Claims 11, 13-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2017/0225515) in view of Murata (US 2017/0120688).
Regarding claims 11 and 13-14, Hayashi discloses that, as illustrated in Fig. 1, a method for reducing pass-by-noise of a tread (Fig. 1, item 1), the method comprising the steps of:
extending a first shoulder rib (Fig. 1, item 35(3)) circumferentially about a perimeter of the tread (as shown); extending a second shoulder rib (Fig. 1, item 31 (3)) circumferentially about the perimeter of the tread (as shown) and 
extending a first intermediate rib (Fig, 1, item 34(3)) circumferentially about the perimeter of the tread, the first intermediate rib being defined by a first and second circumferentially extending groove (Fig. 1, items 24(2) and 23(2)) disposed to each axial side of the first intermediate rib, the first intermediate rib having a plurality of angled sipes (Fig. 1, item 54) extending both axially and circumferentially at an angle between 50˚ and 70˚ relative to the first circumferentially extending groove (The sipes 54 of this embodiment are inclined at approximately 30˚ relative to the tread width direction ([0037], lines 1-2 from bottom); That being said, the angled sipes 54 extend at an angle of about 60 relative to the first circumferentially extending groove (related to claim 13 as well)), the angled sipes each having a radial depth.
Hayashi discloses that, the tread further includes a second intermediate rib (Fig, 1, item 33(3)) extending circumferentially about the perimeter of the tread, the second intermediate rib being defined by a second and third circumferentially extending groove (Fig. 1, items 22(2) and 23(2)) disposed to each axial side of the second intermediate rib, the second intermediate rib having a plurality of angled sipes (Fig. 1, item 53) extending both axially and circumferentially at an angle between 50˚ and 70˚ relative to the third circumferentially extending groove (The sipes 53 of this embodiment are inclined at approximately 30˚ relative to the tread width direction ([0030], lines 1-2 from bottom); That being said, the angled sipes 53 extend at an angle of about 60 relative to the third circumferentially extending groove), the angled sipes each having a radial depth.
Hayashi discloses that, the tread further includes a third intermediate rib (Fig, 1, item 32(3)) extending circumferentially about the perimeter of the tread, the third intermediate rib being defined by a third and fourth circumferentially extending groove (Fig. 1, items 22(2) and 21(2)) disposed to each axial side of the third intermediate rib, the second intermediate rib having a plurality of angled sipes (Fig. 1, item 52) extending both axially and circumferentially at an angle between 50˚ and 70˚ relative to the fourth circumferentially extending groove (The sipes 52 of this embodiment are inclined at approximately 30˚ relative to the tread width direction ([0026], lines 1-2 from bottom); That being said, the angled sipes 52 extend at an angle of about 60 relative to the fourth circumferentially extending groove), the angled sipes each having a radial depth.

Hayashi discloses that in the tread the angled sipes have a uniform radial depth. However, Hayashi does not explicitly/directly disclose that the angle sipes each (in the first intermediate rib) having a radial depth of between 1.50 mm and 2.5 mm.
However, Hayashi does not explicitly/directly disclose that the angle sipes each (in the second intermediate rib) having a radial depth of between 1.5 mm and 2.5 mm.
However, Hayashi does not explicitly/directly disclose that the angle sipes each (in the third intermediate rib) having a radial depth of between 1.5 mm and 2.5 mm.

   As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the angle sipes each (in the first intermediate rib, the second intermediate rib, and the third intermediate rib) having a radial depth of between 1.50 mm and 2.5 mm) as a result of routine optimization of the result effective variable of the tread deformation in an effort to suppress the noise pattern in the intermediate land portion of the tire.
Furthermore, in the same field of endeavor pneumatic tire, Murata discloses that, as illustrate din Fig. 1, a plurality of sipes 30 are disposed in the rib 20. Here, “sipe” refers to a groove having a groove width of 0.5 mm or greater and less than 1.5 mm and a groove depth of 1.0 mm or greater and less than 10.0 mm ([0024]) (overlapping the claimed sipes’ uniform radial depth range of 1.5 mm and 2.5 mm). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi to incorporate the teachings of Murata to provide that the angle sipes each (in the first intermediate rib, the second intermediate rib, and the third intermediate rib) having a radial depth of between 1.50 mm and 2.5 mm (overlapping claim 14). Doing so would be possible to enhance steering stability performance on snow-covered road surfaces and noise-reducing performance, as recognized by Murata ([0007]).
	Regarding claim 17, Hayashi discloses that, the method further includes the step of extending the second intermediate rib (Fig. 1, item 33(2)) axially disposed between the first intermediate rib (Fig. 1, item 34(3)) and the third intermediate rib (Fig. 1, item 32(3)) (as shown in Fig. 1).
Regarding claim 18, Hayashi discloses that, the method includes the step of extending the first plurality of angled sipes (Fig. 1, item 54) of the first intermediate rib (Fig. 1, item 34(3)) to a blind end at an axial location about midway across the first intermediate rib (as shown in Fig. 1).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hayashi (US 2017/0225515) and Murata (US 2017/0120688) as applied to claim 11 above, further in view of Kikuchi (US 2017/0100965).
Regarding claims 19-20, Hayashi discloses the method includes the step of extending the second and third intermediate ribs having the second and third angled sipes 52, 53, respectively. However, Hayashi does not disclose that the second and third angled sipes extend to a blind end at an axial location about midway across the second and third intermediate rib, respectively. 
In the same field of endeavor, tire, Kikuchi discloses that, as illustrated in Fig. 6, all sipes in the middle portion 5 (the third intermediate rib) and the crown portion 6 (the second intermediate rib) extend to a blind end at an axial location about midway across the middle portion 5 and the crown portion 6, respectively (as shown in Fig. 6). Thus, Kikuchi discloses that, in the tread the angled sipes of the second intermediate rib extend to a blind end at an axial location about midway across the second intermediate rib (related to claim 19) and the angled sipes o fthe third intermediate rib extend to a blind end at an axial location about midway across the third intermediate rib (related to claim 20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi to incorporate the teachings of Kikuchi to provide that the second and third angled sipes extend to a blind end at an axial location about midway across the second and third intermediate rib, respectively. Doing so would be possible improving steering stability on dry road surfaces and driving performance on snow in a good balance.
Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. 
Regarding arguments (as amended) in claim 1 that a result of routine optimization of the result effective variable of the tread deformation may not be advantageous, the reference of Hayashi does not disclose or suggest the modification of the angle sipes each have a radial depth of between 1.5 mm and 2.5 mm, the Examiner has provided no factual basis or rational underpinning to support a legal conclusion of obviousness, the result of modifying the tread of Hayashi cannot be predicted, and the predictability of the result of the modification proposed by the Examiner to the tread of Hayashi cannot be established, it is not persuasive.
 In order to improve the ride comfort, quietness, and drainage performance while maintaining the steering stability ([0005]), Hayashi discloses that, the intermediate land portion 32 that is on the inside while the tire is mounted on a vehicle is formed into blocks by only the sipes 52, thereby lowering the rigidity of the intermediate land portion 32 and improving the ride comfort and quietness ([0049], lines 2-6). Hayashi discloses that, by forming such sipes 54, the rigidity of the intermediate land portion 34 in the tread width direction can be made uniform, thereby further improving the ride comfort while maintaining the quietness ([0055], lines 6-10). Further, Hayashi discloses that, the central land portion 33 being formed into blocks by sipes 53 extending in the tread width direction. By adopting this configuration, the occurrence of pattern noise in the central land portion 33 can be suppressed ([0056], lines 7-11). 
For one of ordinary skilled in the art, when sipes are applied in a tire, the dimensions of the sipes have to be designed properly. There is no chance to arbitrarily select the dimensions of the sipes in the tread design of a tire. Hayashi mentioned the width of the sipes in his invention ([0009]) and didn’t specify the depth of the sipes. This does not mean the invention by Hayashi can ignore the depth of the sipes in his design of the tire. It would have been obvious for one of ordinary skilled in the art via routine optimization including trying and testing to come out proper dimensions of the sipes in their inventions.     
For further consideration, the new ground rejection based on the updated reference of Murata (US 2017/0120688) is rendered in this office action.
Murata discloses that, as illustrated in Fig. 1, a plurality of sipes 30 are disposed in the rib 20. Here, “sipe” refers to a groove having a groove width of 0.5 mm or greater and less than 1.5 mm and a groove depth of 1.0 mm or greater and less than 10.0 mm ([0024]) (overlapping the claimed sipes’ uniform radial depth range of 1.5 mm and 2.5 mm).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741